Citation Nr: 0927643	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an increased rating for traumatic 
degenerative arthritis of the cervical spine and left 
brachial plexus injury, currently rated 20 percent.  

3.  Entitlement to an increased rating for hypertension, 
currently evaluated 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The Veteran had periods of active duty from June 1978 to June 
1982 and from August 1982 to November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

On his VA Form 9, received in May 2006, the Veteran requested 
a Board hearing at the RO.  A hearing was scheduled in May 
2007, but he failed to report for the scheduled hearing.  He 
did not request that the hearing be postponed, nor has he 
requested that it be rescheduled by providing good cause for 
his failure to report.  Therefore, the Veteran's hearing 
request is considered withdrawn.  38 C.F.R. § 20.702(d) 
(2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that a VA physician initially evaluated the 
Veteran for sleeping problems in October 2004.  He noted the 
Veteran's complaint of loud snoring and not feeling rested.  
The examiner indicated that the Veteran was taking oral 
morphine, "which may be aggravating his [obstructive sleep 
apnea];" diagnoses of probable OSA [obstructive sleep apnea] 
which is potentiated by morphine, and sleep maintenance 
insomnia due to chronic pain were listed.  A sleep study 
apparently conducted in December 2004 confirmed the diagnosis 
of sleep apnea.  The Board observes that the VA treatment 
records indicate that the Veteran has taken narcotic 
medication for years in treatment for pain due to his 
service-connected disabilities.  

The Board finds that the above evidence triggers VA's duty to 
assist the Veteran by obtaining a medical opinion as to the 
etiology of his sleep apnea, including whether it is 
aggravated by treatment for his service-connected 
disabilities.  38 C.F.R. § 3.159(c)(4) (2008).  

The Board also observes that the Veteran underwent VA 
compensation examinations to evaluate his cervical spine and 
hypertension disabilities in March and May 2005 and in 
November and December 2006.  However, the record shows that 
the Veteran's claims file was not made available for review 
by any of the examiners, as it must be.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Accordingly, those 
examination reports are inadequate for rating purposes.  

Further, for an increased-compensation claim, 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant's demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the Veteran was notified generally concerning what 
needed to be shown to support higher disability evaluations, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  

Therefore, while case is in remand status, the RO should 
provide the Veteran with Vazquez-compliant notice.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice that 
complies with Vazquez-Flores concerning 
his increased rating claims.  

2.  Request copies of all VA clinic 
records dated from May 2007.  Associate 
with the claims file all records 
received.  

3.  Schedule the Veteran for an 
examination to evaluate his sleep apnea.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's report should set forth in 
detail all pertinent current complaints, 
clinical findings, and diagnoses.  Ask 
the examiner also to comment on the 
etiology and date of onset of any current 
sleep apnea.  In particular, the examiner 
should provide the following opinions: 

a.  Is it at least as likely as not 
(i.e., 50 percent probability or 
greater) that any current sleep 
apnea began during service or is 
otherwise attributable to service?

b.  If not, is it at least as likely 
as not (i.e., 50 percent probability 
or greater) that any current sleep 
apnea was caused by a service-
connected disability or by treatment 
for a service-connected disability?  

c.  If not, is it at least as likely 
as not (i.e., 50 percent probability 
or greater) that any current sleep 
apnea was aggravated by a service-
connected disability or by treatment 
for a service-connected disability?  
If so, to what degree was it so 
aggravated?  

All opinions should be supported by 
adequate rationale.  

4.  Schedule the Veteran for orthopedic 
and neurological examinations to evaluate 
his cervical spine disability.  The 
claims file must be made available to and 
be reviewed by the examiners in 
conjunction with the examination.  The 
examiners' reports should set forth in 
detail all pertinent current complaints, 
clinical findings, and diagnoses.  The 
examiners should also comment on the 
effect of the service-connected 
disability on the Veteran's ability to 
work.  All opinions should be supported 
by adequate rationale.  

5.  Schedule the Veteran for an 
examination to evaluate his hypertension.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's report should set forth in 
detail all pertinent current complaints, 
clinical findings, and diagnoses.  The 
examiner should also comment on the 
effect of the service-connected 
disability on the Veteran's ability to 
work.  All opinions should be supported 
by adequate rationale.  

6.  After completing the above requested 
development, readjudicate the Veteran's 
claims.  If they are not granted to his 
satisfaction, provide him and his 
accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


